                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                      No. 5:10-CV-25-FL

SAS INSTITUTE INC.,                                  )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    ) NOTICE OF PARTIAL
                                                     ) SATISFACTION OF JUDGMENT
WORLD PROGRAMMING LIMITED,                           )
                                                     )
            Defendant.                               )
________________________________________)

       Plaintiff SAS Institute Inc. (“SAS”), by and through its undersigned counsel, hereby

provides, pursuant to the Federal Rules of Civil Procedure and N.C. Gen. Stat. § 1-239(c), this

Notice of Partial Satisfaction of Judgment.

       On October 16, 2015, judgment was entered in this matter in favor of SAS against World

Programming Limited (“WPL”). On July 15, 2016, the Court entered an Amended Judgment in

the total amount of $79,129,905.00 comprised of (1) compensatory damages in the amount of

$26,376,635.00 and (2) an additional amount of $52,753,270.00 representing the additional

trebled amount for violation of the North Carolina Unfair and Deceptive Trade Practices Act,

N.C. Gen. Stat. § 75-1.1, as required by N.C. Gen. Stat. § 75-16. The Amended Judgment also

stated that interest would be accrued at the legal rate from October 16, 2015 until paid.

       A partial payment of $2,191,770.00 was received by SAS on January 5, 2018. Of that

amount, $47,669.63 was applied to interest accrued from October 17, 2017 with the remaining

$2,144,100.37 applied to compensatory damages principal, leaving due $24,232,534.63 in

compensatory damages principal and a total principal amount due of $77,414,269.90 as of

January 5, 2018.




          Case 5:10-cv-00025-FL Document 790 Filed 10/05/18 Page 1 of 3
       A second partial payment of $2,110,144.01 was received on March 2, 2018. Of that

amount, $32,068.60 was applied to interest accrued from January 6, 2018 with the remaining

$2,078,075.41 applied to compensatory damages principal, leaving due $22,154,459.22 in

compensatory damages principal and a total principal amount due of $75,336,194.49 as of March

2, 2018.

       Interest continues to accrue on the remaining total principal amount.

       This the __th day of October, 2018.


                                      /s/ Pressly M. Millen
                                      Pressly M. Millen, N.C. State Bar No. 16178
                                      Raymond M. Bennett, N.C. State Bar. No. 36341


OF COUNSEL:

Womble Bond Dickinson (US) LLP
555 Fayetteville Street, Suite 1100
Post Office Box 831
Raleigh, North Carolina 27601
(919) 755-2135
(919) 755-6067 (facsimile)
press.millen@wbd-us.com
ray.bennett@wbd-us.com

Attorneys for Plaintiff
SAS Institute Inc.




                                       2
           Case 5:10-cv-00025-FL Document 790 Filed 10/05/18 Page 2 of 3
                               CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed PARTIAL SATISFACTION OF
JUDGMENT with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to the following:  Dennis Cohen, dcohen@bakerlaw.com, Chris Graebe,
cgraebe@ghwlawfirm.com, Mark Sigmon, msigmon@ghwlawfirm.com, Edward Naughton,
enaughton@brownrudnick.com, Wayne Dennison, wdennison@brownrudnick.com

       This the __th of October, 2018.

                                      /s/ Pressly M. Millen
                                      Pressly M. Millen, N.C. State Bar No. 16178
                                      Raymond M. Bennett, N.C. State Bar No. 36341

OF COUNSEL:

Womble Bond Dickinson (US) LLP
555 Fayetteville Street, Suite 1100
Post Office Box 831
Raleigh, North Carolina 27601
(919) 755-2135
(919) 755-6067 (facsimile)
press.millen@wbd-us.com
ray.bennett@wbd-us.com

Attorneys for Plaintiff
SAS Institute Inc.




                                     3
         Case 5:10-cv-00025-FL Document 790 Filed 10/05/18 Page 3 of 3
